DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,006,191 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the patent claim.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,006,191 in view of Rivera (US 2019/0379945).  Patent claim does not teach wherein the entity comprises one of i) set top box or ii) streaming media receiver.  However, Rivera discloses a streaming media receiver ([0057] smart tv).  It would have been obvious to incorporate the smart tv receiver in order to abandon dynamic content insertion in a streaming media environment.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,006,191 in view of Rivera (US 2019/0379945).  Patent claim does not teach wherein the entity comprises a virtual multichannel video program distributor.  However, Rivera discloses a vmvpd ([0057]).  It would have been obvious to incorporate the vmvpd in order to abandon dynamic content insertion in a VMVPD environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/Primary Examiner, Art Unit 2426